DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not compliant with the requirements of 37 C.F.R. 1.84. The drawings of record are those filed 3/20/2019.  Said drawings are not compliant with 37 C.F.R. 1.84(l).  Additionally, the figures are not properly labeled. 
The examiner notes that applicant filed a single replacement sheet on 6/15/2021.  However, it is unclear what figure/sheet applicant intends to replace.  
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The substitute specifications filed 6/15/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: each of the substitute specifications fail to include a clean copy of the new specification.  
A substitute specification including the claims is required pursuant to 37 CFR 1.125(a) because the specification does not contain a brief description of each figure.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As set forth in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
A) The breadth of the claims-the claim breadth does not limit the process by which the triple bond between carbon and gold are used to strip single layer carbon atoms off graphite.  Thus, the scope of the claimed is considered broad.  With regards to claim 2, there is no limit on how or how many gold atom electrons are combined with the carbon film or graphene.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention-the formation of a triple bond between carbon and gold has been theorized, but never observed.  Additionally, the combination of gold electrons with carbon films to produce photovoltaic materials and the use of gold to tie carbon sheets together is not known or understood. Thus, the nature of the inventions is considered theoretical.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art-the prior art fails to teach a method of forming single layer carbon via the formation of a triple bond between graphite and gold atoms. The combination of gold electrons with carbon films to produce photovoltaic materials and the use of gold to tie carbon sheets together is also not known in the art.  Thus, the state of the prior art is considered low.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill-the level of the skilled artisan is considered low since the requisite gold-carbon interactions claimed in claims 1-3 have never been observed.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art-since gold and carbon do not naturally react/interact, the nature of the gold-carbon bound is not understood, the level of predictability is considered low.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples-the specification contains no working examples and applicant provides inadequate guidance on how to achieve the claimed inventions.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
-the level of experimentation is considered high since the proposed inventions never, to the examiner’s knowledge, been successfully completed.  Applicant’s disclosure fails to make up for the deficiencies in the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is understood to be indefinite because it comprises more than one sentence.  A claim must include one, and only one, sentence.
	Additionally, claim 1 is held to be indefinite because there is no antecedent basis for the terms “the ability” or “the same principle.”
	Claim 1 is further held to be indefinite because it is unclear how a triple bond can “strip” a single layer or multi-layer carbon from a graphite substrate.
	With regards to claim 2, said claim is held to be indefinite because it is unclear how gold atom electrons can be combined with a carbon film or graphene to produce photovoltaic materials.
	With regards to claim 3, said claim is held to be indefinite because there is no antecedent basis for the term “the natural bond”.  Additionally, claim 3 is held to be indefinite because it is unclear what the difference is between “tie” and “bond.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter 
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues the amendments to the specification and figures “illustrate the simple process” of the claimed invention.  Said argument is noted but is not persuasive, however, as said amendment/explanation fails to address the rejections of pending claims 1-3.

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649